Citation Nr: 9911740	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-31 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral knee 
disorders, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased, compensable, evaluation for 
cystitis.

3.  Entitlement to an increased, compensable, evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to July 
1995.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1996, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right knee disability results in moderately 
significant disability secondary to pain on motion.

3.  The veteran's left knee disability results in significant 
disability secondary to pain on motion.

4.  No medical evidence has been presented which attributes 
the veteran's complaints of stress incontinence to her 
service connected cystitis.

5.  The veteran's service connected cystitis is not shown to 
result in a voiding dysfunction manifested by a requirement 
to wear absorbent materials which must be changed less than 
two times per day.

6.  The veteran's sinusitis is manifested by complaints of 
pressure over her face, headache, drainage, congestion, and 
post nasal drip, with no evidence of medical treatment after 
her discharge from active service; and no current X-ray 
evidence of sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, not to exceed 
10 percent, for a right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71 Diagnostic Codes 5257, 
5260, 5261 (1998).

2.  The criteria for an increased evaluation, not to exceed 
20 percent, for a left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71 Diagnostic Codes 5257, 
5260, 5261 (1998).

3.  The criteria for an increased, compensable, evaluation 
for cystitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.115a 
Diagnostic Code 7512 (1998).

4.  The criteria for an increased, compensable, evaluation 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.97 
Diagnostic Code 6513 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the bilateral knee, cystitis, and sinusitis disabilities have 
been properly developed.  There is no indication that there 
are additional pertinent records which have not been 
obtained.  No further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The appellant claims that her bilateral knee, cystitis, and 
sinusitis disabilities have worsened and warrant increased 
disability ratings.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

1.  Entitlement to an increased evaluation for a bilateral 
knee disorder, currently evaluated as 10 percent disabling.

Service connection for degenerative joint disease of the 
bilateral knees was granted via a rating decision of May 
1996.  An evaluation of 10 percent was assigned under 
38 C.F.R. § 4.71a Diagnostic Code 5003.

A review of the veteran's service medical records shows the 
veteran undergoing a Medical Evaluation Board examination in 
March 1995.  It was noted that she had twisted her left knee 
in May 1993 when stepping off a ladder.  She experienced a 
sharp shooting pain in the anterior aspect of the left knee.  
She had moderate swelling in the anterior aspect of the knee 
and a sharp tearing sensation medially.  The pain never 
resolved despite treatment with Motrin, profiling, and 
physical therapy.  

She underwent diagnostic arthroscopy with a medial meniscus 
tear which was debrided.  Postoperatively, she described the 
anterior pain as being worse, but the tearing pain was gone.  
She reported she felt like the knee was locked and had 
difficulty with bending.  Physical therapy resulted in no 
relief.

She underwent a second arthroscopy in October 1993.  A second 
meniscus tear was identified and debrided.  Postoperatively 
she again still had pain under the kneecap.  She underwent 
aggressive physical therapy without any resolution of her 
symptoms.  She had a third arthroscopy done in August 1994 
which identified a small stable lateral meniscus tear and 
degenerative changes of the medial meniscus and some 
chondromalacia of the patella.  This was debrided.  

She had temporary resolution of her pain.  Afterwards it 
returned in the anterior aspect of the knee and she again had 
stiffness and pain when ambulating.  At the time of 
examination she complained of pain with weight bearing, 
inability to actively flex her knee past 90 degrees because 
of pain, and pain with any active flexion of her knee.  She 
reported morning stiffness and rare swelling.  She denied any 
changes with weather.  She stated that she felt occasional 
popping in the knee, but no locking or true giving way.  She 
stated that she had difficulty sleeping at night due to pain.

Examination showed she was in mild distress, and walked with 
an antalgic gait, stiff kneed and slightly vaulting.  She 
swung her left leg out laterally to keep from having to bend 
it as she walked, and she walked with a shortened step on her 
left side.  She had a range of motion of 0-130 degrees, with 
pain past 90 degrees.  

She had retropatellar grind and pain with patellar 
compression on the left.  The patella was mobile.  There was 
some mild medial joint line tenderness.  She had negative 
Lachman's, negative pivot shift, and negative varus or valgus 
laxity.  There was no erythema around the knee joint.  She 
had some quadriceps atrophy on the left side.  

She had decreased sensation to light touch on the anterior 
portion of the shin in a non-anatomic distribution.  She had 
some Tinel's with palpation over the peroneal nerve at the 
level of the fibular head.

X-ray examination revealed narrowing of the medial 
compartment bilaterally with osteopenia on the left knee, 
especially in the area of the medial femoral condyle and the 
patella.  Additionally there was some increased sclerosis 
along the medial/tibial plateau.  

Bone scan demonstrated increased uptake on both sides of the 
knee joint and especially in the patella on the left side.  
Reading was abnormal bone scan, which was thought to 
represent an inflammatory and/or infective process, or post 
surgical changes involving the left knee joint.

Evaluation of the MRI was significant only for some surgical 
changes in the area of the posterior aspect of the medial 
meniscus.  The reading was that there was some thinning and 
perhaps partial resection of the posterior horn of the medial 
meniscus.  Anterior/posterior cruciate ligaments appeared 
intact.  Mild bone bruising was seen in the medial femoral 
condyle.  The lateral meniscus appeared intact.  A small 
joint effusion was seen.  On coronal views, lateral 
collateral ligaments appeared intact.  Diagnoses included 
left knee medial meniscus tear, retropatellar chondromalacia, 
early degenerative joint disease; and right knee 
patellofemoral arthritis, moderate.

The report of a VA compensation and pension examination, 
conducted in October 1995, shows the veteran complaining that 
she is unable to walk, run, bend, or squat secondary to 
severe sharp retropatellar left knee pain.  She reported that 
she still gets swelling occasionally and has difficulty 
climbing stairs.  She also reported grinding, popping, and 
clicking of the right knee.

Examination of the left knee showed positive crepitus with 
range of motion, stiffness after sitting, and tenderness 
around the anterior knee, patellar tendon, and medial joint.  
A small amount of effusion was present.  There was no 
instability.  Range of motion was 0-75 degrees with pain on 
full extension.  She was unable to squat.

Examination of the right knee showed positive crepitus with 
range of motion of 0-120 degrees.  There was tenderness of 
the anterior knee, but no swelling.  There was no 
instability.  Diagnoses included retropatellar pain syndrome 
of the right knee and internal derangement status post 
arthroscopy of the left knee.

The report of a VA examination, conducted in November 1997, 
shows the veteran complaining of constant pain in the left 
knee, swelling after prolonged standing or with weight 
bearing, worse in cold weather.  She reported that her left 
knee becomes stiff after prolonged sitting, and that she can 
walk less than a quarter of a mile.  

She reported daily pain in the right knee, under the kneecap 
when going downhill or down stairs.  This pain was made worse 
by walking or squatting.  She also reported popping and 
grinding of the right knee, but no locking or giving way.

Examination of both knees revealed no tenderness, deformity, 
or edema.  There was good stability in both knees.  Range of 
motion of the left knee was 0-102 degrees, right knee was 0-
140 degrees.  X-ray examination was normal for bilateral 
knees.

The examiner stated that functional loss in the left knee was 
significant secondary to pain.  Functional loss in the right 
knee was moderately significant secondary to pain.  Diagnoses 
were chronic pain in the left knee, status post remote injury 
with internal derangement, status post multiple arthroscopic 
surgeries, and chronic pain in the right knee with uncertain 
etiology.

The veteran's bilateral knee disability is currently 
evaluated under 38 C.F.R. § 4.71 Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 provides for a 
10 percent rating when there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups. A 
20 percent evaluation is assigned if there are also 
occasional incapacitating exacerbations.

When impairment of a knee involves severe recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is assigned.  Knee impairment manifested by moderate 
recurrent subluxation or lateral instability is assigned a 20 
percent evaluation.  When recurrent subluxation or lateral 
instability of a knee is slight, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Because 
the evidence presented in this case does not show that the 
appellant experiences instability in her knees, the Board is 
unable to identify a basis to assign a higher rating for her 
bilateral knee disability under Diagnostic Code 5257.

The Board has considered whether a higher evaluation could be 
assigned for the bilateral knee disability based on 
limitation of motion.  For knee flexion, a 30 percent 
evaluation is assigned when limitation is to 15 degrees, a 20 
percent evaluation is assigned when limitation is to 30 
degrees, a 10 percent evaluation is assigned when limitation 
is to 45 degrees, and a noncompensable evaluation is assigned 
when limitation is to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

For knee extension, a 50 percent evaluation is assigned when 
limitation is to 45 degrees, a 40 percent evaluation is 
assigned when limitation is to 30 degrees, a 30 percent 
evaluation is assigned when limitation is to 20 degrees, a 20 
percent evaluation is assigned when limitation is to 15 
degrees, a 10 percent evaluation is assigned when limitation 
is to 10 degrees, and a noncompensable evaluation is assigned 
when limitation is to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  However, because the most recent range 
of motion testing revealed right knee range of motion to be 0 
to 102 degrees, and left knee 0-140, a higher evaluation is 
not warranted on the basis of limitation of motion.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.

The appellant complains of constant pain in her right knee, 
the Board finds that such pain has resulted in functional 
disability in excess of that contemplated in the evaluation 
currently assigned for the right knee disability.  If it is 
accepted that the range of motion in a knee is essentially 
normal when flexion is to 140 degrees and extension is to 0 
degrees, the appellant has good range of motion in the knee, 
however, she has a long history of chondromalacia patella, 
and retropatellar pain syndrome.  The most recent VA 
examination showed an opinion that functional loss due to 
pain was moderately significant.  The Board finds that the 
present disability picture warrants an evaluation of 10 
percent.  

An evaluation in excess of 10 percent is not called for at 
this time.  Recent examination showed no tenderness, no 
deformity, no instability, and no edema.  X-ray examination 
was also normal.

With regard to the veteran's left knee, the Board finds that 
pain has resulted in functional disability in excess of that 
contemplated in the currently assigned evaluation.  The most 
recent examination contained an opinion that the veteran's 
functional disability due to pain in the left knee is 
significant.  The Board finds that the veteran's left knee 
disability warrants a 20 percent evaluation.  An evaluation 
in excess of 20 percent is not warranted.  Recent examination 
showed no tenderness, no deformity, no instability, and no 
edema.  X-ray examination was also normal.

2.  Entitlement to an increased, compensable, evaluation for 
cystitis.

Service connection for cystitis was granted via a rating 
decision of May 1996.  An evaluation of noncompensable was 
assigned.  

A review of the veteran's service medical records indicates 
she was treated for recurrent urinary tract infections since 
May 1982.  A cytoscopy report, dated in March 1985, diagnosed 
chronic cystitis with mild urethral stenosis.

The report of a VA compensation and pension examination, 
conducted in October 1995, showed the veteran reporting that 
her last urinary tract infection was in 1990.  Examination 
showed no flank, abdominal, or pelvic tenderness.  Diagnosis 
of cystitis was by history only.

Records from Lyster Army Hospital, Ft. Rucker, Alabama, show 
the veteran admitted for chronic and severe stress urinary 
incontinence caused by coughing, laughing, sneezing, or 
lifting.  She denied a history of urge or urge incontinence.

She underwent a laparoscopic Burch repair.  At the time of 
discharge she was voiding without difficulty, with some 
slight urgency, and minimal discomfort.

The veteran's cystitis is currently evaluated under 38 C.F.R. 
§ 4.115a Diagnostic Code 7512.  Diagnostic Code 7512 calls 
for an evaluation under the criteria for voiding dysfunction.  
For voiding dysfunction, a rating of 20 percent is warranted 
where the wearing of absorbent materials is required which 
must be changed less than two times per day. 

The Board concludes that the objective medical evidence of 
record does not show that the veteran's stress urinary 
incontinence was caused by or related to her service 
connected cystitis.  On discharge, in May 1996, she was noted 
to be voiding without difficulty, with some slight urgency, 
and minimal discomfort.  Furthermore, there is no evidence 
which indicates that the veteran's cystitis causes voiding 
dysfunction manifested by the wearing of absorbent materials 
which must be changed less than two times per day.  The 
medical post service medical record is silent regarding 
cystitis, except by history.  The operative report for her 
laparoscopic Burch repair did not even note cystitis as a 
significant historical diagnosis.


3.  Entitlement to an increased, compensable, evaluation for 
sinusitis.

Service connection for sinusitis was granted via a rating 
decision of May 1996.  An evaluation of noncompensable was 
assigned.

A review of the veteran's service medical records shows 
treatment for recurring sinusitis with headaches, beginning 
in July 1984.  She was also noted to have periodic hay fever 
and allergic rhinitis.

The report of a VA compensation and pension examination, 
conducted in October 1995, shows the veteran giving a history 
of sinusitis.  She reported recurrent sinus infection with 
pressure over her face, headache, drainage, congestion, and 
post nasal drip.  Examination showed slight tenderness to 
percussion over the bilateral frontal sinus, but no purulent 
discharge.  The diagnosis was allergic rhinitis/sinusitis not 
currently active; and headache due to allergic sinusitis.

The veteran stated on her VAF-9 that she experiences sinus 
headaches and takes medication for sinusitis daily, however, 
no post service medical evidence has been presented which 
shows treatment for sinusitis.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so. 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  Inasmuch as 
Congress neither provided otherwise nor permitted the 
Secretary to do otherwise with regard to the scheduler rating 
criteria for evaluating respiratory disorders, the Board must 
apply whichever scheduler criteria, as between those in 
effect prior to October 7, 1996, and those effective on that 
date, are more favorable to the appellant because her claim 
was filed before the schedular criteria were changed.

The veteran's maxillary sinusitis is evaluated under 
Diagnostic Code 6513 which, under the new criteria, provides 
for a noncompensable evaluation with X-ray manifestations 
only.  A 10 percent evaluation contemplates a moderate 
condition with one or two incapacitating episodes per year, 
requiring prolonged antibiotic treatment, or; 3 to 6 
nonincapacitating episodes per year, characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation contemplates a severe disorder with three 
or more incapacitating episodes per year, or; more than 6 
nonincapacitating episodes per year.

Under the criteria in effect prior to October 7, 1996, 
Diagnostic Code 6513 provided for a noncompensable rating if 
there were mild or occasional symptoms, or X-ray 
manifestations only.  A 10 percent evaluation was assigned if 
there were moderate symptoms with discharge, crusting, or 
scabbing, and infrequent headaches.  A 30 percent evaluation 
was assigned for severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge, or crusting reflecting purulence.

The objective medical evidence available shows that there is 
no post service X-ray evidence of sinusitis; therefore, the 
Board finds that the earlier rating schedule is more 
favorable to the veteran as it provides a noncompensable 
rating without X-ray evidence where there are mild or 
occasional symptoms.  Although the veteran has been diagnosed 
with sinusitis, recent records of treatment show no 
description of her symptomatology.  The Board finds that 
these notations are likely in the form of a history, as 
treatment records proximate in time note no X-ray evidence of 
sinusitis.  

The evidence of record will not support a compensable 
evaluation under either set of rating criteria.  The 
veteran's condition most nearly reflects the criteria for a 
noncompensable evaluation under the old criteria, in that 
there is no current X-ray evidence of sinusitis, but there 
are occasional mild symptoms reported by history with no 
objective findings, and no recent treatment.


ORDER

Entitlement to an increased evaluation, not to exceed 10 
percent, for a right knee disability is granted.
Entitlement to an increased evaluation, not to exceed 20 
percent, for a left knee disability is granted.
Entitlement to an increased, compensable, evaluation for 
cystitis is denied.
Entitlement to an increased, compensable, evaluation for 
sinusitis is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

